Name: Commission Regulation (EEC) No 183/87 of 20 January 1987 on the supply of broken rice to the Republic of Guinea Bissau as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 87 Official Journal of the European Communities No L 21 /45 COMMISSION REGULATION (EEC) No 183/87 of 20 January 1987 on the supply of broken rice to the Republic of Guinea Bissau as food aid limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (') and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1449/86 (3), and in particular Article 25 thereof, Whereas, by its Decision of 27 October 1986 on the supply of food aid to Guinea Bissau, the Commission allocated to the latter country 6 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 0 ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 166, 25 . 6 . 1976, p. 1 . 3) OJ No L 133, 21 . 5 . 1986, p. 1 . (4) OJ No L 192, 26 . 7. 1980, p . 11 . 0 OJ No L 371 , 31 . 12. 1985, p . 1 . No L 21 /46 Official Journal of the European Communities 23 . 1 . 87 ANNEX 1 . Programme : 1986 2. Recipient : MinistÃ ¨re de la Coordination Ã ©conomique, du Plan et de la CoopÃ ©ration Internationale  Bissau  GuinÃ ©e-Bissau (A l'attention de M. Bartolomeu Simoes Pereira) 3 . Place or country of destination : Republic of Guinea Bissau 4. Product to be mobilized : broken rice 5. Total quantity : 3 000 tonnes (6 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale risi, piazza Pio XI, 1 , Milano (Telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) Broken rice for human consumption, of sound merchantable quality, free of odour and pests, of at least the standard quality for which the threshold price is fixed (b)  moisture : 15 %,  pieces of rice : 1,5% maximum,  chalky grains : 6 % maximum,  grains striated with red : 10 % maximum,  spotted and/or stained grains : 4 % maximum,  yellow and/or amber grains : 1,175 % maximum, (c) tolerance of extraneous matter consisting of :  mineral and vegetable inedible substances ; provided that they are not toxic : 0,01 % ,  extraneous broken grains or parts thereof, edible : 0,10 % . 10 . Packaging :  in bags :  quality of the bags : new jute sacks  minimum weight 600 grams,  net weight of the bags : 50 kg,  marking on the bags in letters at least 5 cm high : 'ARROZ EM TRINCAS / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA Ã GUINÃ  ­ BISSAU' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Bissau 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 2 February 1987 16. Shipment period : 1 to 31 March 1987 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. At the request of the beneficiary, the successful tenderer shall deliver a certificate coming from an official entity and certifying that for the product to be delivered the standards in force, on nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The successful tenderer shall send a copy of the shipping documents to the following address : Commis ­ sion Delegation in Guinea-Bissau (Mr D. Enright) Rua Eduardo Mandlane 29, Caixa Postal 359, Bissau Tel . 21 33 60/21 28 78 Telex 264 DELCOM-BI